Citation Nr: 9928113	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  98-06 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.N. Booher, Associate Counsel

INTRODUCTION

The veteran had active service from May 1966 through February 
1968.  The present appeal ensues from a June 1997 rating 
decision by the Department of Veterans' Affairs (VA) Regional 
Office in Detroit, Michigan (RO), which denied the benefit 
sought on appeal.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by nightmares, periodic 
irritable, emotional, angry outburst, intrusive thoughts of 
Vietnam and unwarranted suspicions and some social 
impairment.  

2.  The veteran's PTSD has not been shown to cause a definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  The psychoneurotic 
symptoms do not result in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite industrial impairment.

3.  Since November 7, 1996, the veteran's PTSD has not been 
shown to cause occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).






CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7 (1998), 4.125-4.132, 
Diagnostic Code 9411 (1998), 4.125-4.132. Diagnostic Code 
9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend that the 
evaluation assigned to the veteran's service-connected PTSD 
does not adequately reflect the severity of the veteran's 
symptomatology.  The veteran and his representative assert 
that the evaluation should be increased based on occupational 
and social impairment.  The preliminary question before the 
Board, is whether the veteran has submitted a well-grounded 
claim.  A claim for an increased evaluation is well grounded 
where the claimant asserts that a higher rating is justified 
due to an increase in severity of the service-connected 
condition.  Caffrey v. Brown, 6 Vet.App. 377, 381 (1994);  
Proscelle v. Derwinski, 2 Vet.App. 629, 631-32 (1992).  In 
the present case, the veteran's claim is well grounded and 
the Board also finds that all relevant facts have been 
properly developed and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. § 4.1 (1998).  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1998).
The RO evaluated the veteran's PTSD under Diagnostic Code 
9411.  During the pendency of the veteran's appeal, the 
criteria for rating PTSD were revised, effective November 7, 
1996.  When a law or regulation changes during the pendency 
of an appeal, the Board must evaluate the veteran's 
disability under the version most favorable to the claimant, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet.App. 308 (1991).  Therefore, the Board has 
considered the veteran's claim under both the "old" 
criteria, applicable prior to November 7, 1996, and under the 
"new" criteria applicable from November 7, 1996 to the 
present.

Under the criteria in effect prior to November 7, 1996, a 10 
percent evaluation was warranted in a case where the symptoms 
were less than the criteria for the 30 percent evaluation, 
with emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  A 30 
percent evaluation was warranted where there was a definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  The psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  The Board recognizes that the term 
"definite" as it relates to the level of impairment under 
former DC 9400, has been defined as meaning distinct, 
unambiguous, and moderately large in degree, more than 
moderate but less than rather large.  See VAOPGCPREC 9-93 
(November 1993). 
 
Under the revised criteria, effective from November 7, 1996 
to the present, a 10 percent evaluation under DC 9411 is 
warranted where there is evidence of occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent evaluation 
is warranted with the presence of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

By a rating decision dated June 1997, the RO granted service 
connection for PTSD and assigned a 100 percent evaluation for 
the veteran's PTSD from July 1996 due to the veteran's 
hospitalization for a period over 21 days.  The RO assigned a 
10 percent evaluation effective from September 1996.  

Post-service records show that the veteran was hospitalized 
in July 1996 and diagnosed with PTSD.  Upon admission the 
veteran reported experiencing traumatic events in Vietnam and 
he complained of increasing flashbacks, nightmares, intrusive 
thoughts and middle insomnia.  He indicated that he had a 
problem controlling anger, experienced anniversary reaction 
to his combat experiences and suffered from survival guilt.   
Mental status examination revealed adequate appearance and 
grooming.  The veteran was described as having coherent 
speech and as relating well.  He had mildly depressed affect 
and mood, but no overt thought disorder and his memory was 
intact.  The VA physician prescribed Depakote and Paxil, 
which the veteran was to take on a daily basis.  

During a September 1996 VA examination, the veteran 
complained of nightmares and reported two previous 
hospitalizations precipitated by violent behavior at work, 
which the veteran believed to be anniversary reactions to his 
experiences during the TET offensive in Vietnam.  The veteran 
reported that he was taking Depakote and Paxil, which were 
helpful to him.  Objectively, the veteran was well composed, 
a good historian, made a clear-cut delivery and no particular 
aberrations were noted.  The veteran was diagnosed with PTSD 
based on traumatic Vietnamese War experiences, nightmares 
regarding the same, periodic irritable, emotional, angry 
outbursts, intrusive thoughts of Vietnam and unwarranted 
suspicions.  The veteran had a Global Assessment of 
Functioning score of 70.  It was noted that the veteran had 
maintained gainful employment since his Vietnam service.  At 
the time of the examination, the veteran was employed by 
Manchester Plastic Company working full time.  However, the 
VA examiner indicated that the veteran had occupational 
stress. 
A December 1996 VA treatment record reflects that the veteran 
reported that he was still working full-time, but that he was 
stressed at work, due to the possibility that his plant would 
be closed.  VA treatment records dated February 1997 through 
January 1998 reveal that the veteran was able to stop taking 
Depakote and Paxil to control his symptomatology.  
Additionally, the veteran gained control of his anger, his 
marital relationship was without conflict, he was working 
approximately 49 to 54 hours per week, he attended several 
veteran reunions with friends and family members and overall 
he was doing well.  Although the veteran continued to 
experience some difficulty during this time with anniversary 
dates of the TET offensive, he was able to cope through 
counseling and hospitalization was not required.  In February 
1998, the veteran reported harboring intense feelings against 
an individual at work.  At that time, a VA physician 
recommended an inpatient stay.  A February 1998 
hospitalization report reveals that during the 
hospitalization, the veteran was diagnosed with adjustment 
disorder with mixed emotions and PTSD by history.  The 
veteran was not actually diagnosed with PTSD during the 
hospitalization.  Upon discharge, the veteran was described, 
as being in excellent contact with reality, he was able to 
return to work and he was not prescribed any medications.

The veteran and his representative contend that the veteran's 
industrial and social impairment is such that an evaluation 
in excess of 10 percent is warranted.  The medical evidence 
of record shows that the veteran's PTSD is manifested by 
nightmares, periodic irritable, emotional, angry outbursts, 
intrusive thoughts of Vietnam and unwarranted suspicions and 
some social impairment.  This evidence does not show that the 
veteran's PTSD has caused a definite impairment in the 
veteran's ability to establish or maintain effective and 
wholesome relationships with people, as required under the 
old criteria for DC 9411.  In fact, the evidence shows that 
the veteran was capable of attending veteran reunions with 
family and friends without difficulty.  Additionally, the 
record does not show that the veteran has suffered industrial 
impairment as a result of his PTSD.  The record reveals that 
the veteran has been capable of working full-time.  
Therefore, the Board finds that a higher evaluation under the 
old criteria is not warranted. 

In terms of the new criteria, the medical evidence of record 
reflects that the veteran's PTSD has not been shown to cause 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Rather, the 
record shows that since the time that the veteran was 
diagnosed with PTSD, he has continued to maintain employment.  
Any decrease in work efficiency and his ability to perform 
his occupational tasks has occurred during times of 
significant stress such as anniversary dates of the TET 
offensive, or conflicts with individuals at work.  The Board 
does not find that these hospitalizations constitute 
"intermittent periods of inability to perform occupational 
tasks."  Rather, they coincide with times of significant 
stress, and the veteran's hospitalization in 1998 appears to 
have been the result of an adjustment disorder and not PTSD.  
Therefore, the Board does not find that these 
hospitalizations constitute "intermittent periods of 
inability to perform occupational tasks."  Further, the 
record shows that the veteran has maintained the ability to 
work anywhere from 49 to 54 hours per week and that he has 
been able to stop taking medications to control his 
symptomatology.  Consequently, the Board is of the opinion 
that a higher evaluation for PTSD under the new criteria is 
not warranted.  Finally, the veteran has not claimed, nor 
does this claim warrant consideration for an extra-schedular 
evaluation

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to an evaluation in excess of 10 percent for 
PTSD.  Therefore, his claim must be denied.  



ORDER

An evaluation in excess of 10 percent for PTSD is denied.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

